Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 Adrian Jerome Parker, Appellant                          Appeal from the 188th District Court of
                                                          Gregg County, Texas (Tr. Ct. No. 44950-A).
 No. 06-17-00167-CR          v.                           Opinion delivered by Chief Justice Morriss,
                                                          Justice Moseley and Justice Burgess
 The State of Texas, Appellee                             participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, as to Count I, we reverse the trial court’s judgment and render a
judgment of acquittal. As to Counts II, III, and IV, we modify the trial court’s judgment to reflect
the degree of offense under Count II as a second degree felony, to reflect the degree of offense
under Counts III and IV as a third degree felony, and to reflect that the statute for the offense under
County III is Section 37.09(d)(1) of the Texas Penal Code. As modified, the judgment of the trial
court as to Counts II, III, and IV is affirmed.
       We note that the appellant, Adrian Jerome Parker, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED APRIL 11, 2018
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk